Citation Nr: 9935014	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for cause of the veteran's 
death.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for cause of the veteran's death based on treatment 
provided by the Department of Veterans Affairs.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefits sought.  The 
decedent veteran had active service from January 1956 to 
March 1975.  His widow is the appellant.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran had service in the waters off the coast of 
Vietnam during the Vietnam War.

3.  The veteran died on March [redacted] 1996, as a result of 
adenocarcinoma of the esophagus.

4. Competent medical evidence has not been submitted that 
would establish a nexus between the veteran's death and his 
active service or any incident thereof.

5.  The veteran's death was not caused by VA treatment.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1999).

3.  The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501, 5107 (West 1991); 38 C.F.R. § 
3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran dies from a service connected disability, the 
veteran's surviving spouse may be eligible for Dependency and 
Indemnity Compensation (DIC).  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.5(a) (1999).  The death of a veteran 
will be considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the veteran's death, including, particularly, 
autopsy reports.  See 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a)-(c) (1999).  As well, DIC 
is payable to the surviving spouse of a veteran who does not 
die of a service connected disability if the veteran dies as 
the result of a disability the result of VA medical 
treatment.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).

A review of the record reflects that the appellant has 
offered two central theories upon which to receive DIC 
benefits.  Initially, she argues that the veteran's death in 
March 1996 was a result of his exposure to Agent Orange 
during service in Vietnam.  (She also made a comment at an 
April 1998 hearing before an RO hearing officer that the 
veteran may have had cancer during his active service, but 
that is not a central argument.)  In the alternative, the 
appellant argues that the veteran's death was caused by 
improper treatment at the VA medical center in Asheville, 
North Carolina.  A Certificate of Death issued by the State 
of North Carolina reflects that the veteran died on March [redacted] 
1996 as a result of respiratory arrest as a consequence of 
aspiration of gastric contents as a consequence of gastric 
outlet obstruction as a consequence of adenocarcinoma of the 
esophagus.  

The claims file reflects that he received the Vietnam Service 
Medal in March 1970 as a result of service in the waters off 
the coast of Vietnam.  At the time of a February 1975 
examination, provided shortly before his March 1975 
separation, the veteran reported frequent indigestion.  A 
history of bloody stools was also noted in March 1975, but a 
February 1975 barium enema was normal.  Service medical 
records contain no reference to a diagnosis of cancer of the 
esophagus.  

In correspondence dated October 1995, Jeffrey C. Acker, M.D., 
a private physician, informed the veteran's VA physician that 
the veteran had a three-month history of solid dysphagia and 
odynophagia, with a sensation of heartburn.  An initial 
treatment with Zantac was not useful, and in September 1995, 
the veteran was provided an abdominal CAT scan.  This 
revealed cardioesophageal wall thickening suggestive of 
malignancy.  An endoscopy was performed later in September 
1995, revealing an ulcer in the distal esophagus.  Biopsies 
showed adenocarcinoma.  A treatment plan comprised 
chemotherapy and radiation.  Dr. Acker noted that the veteran 
had retired from the Navy, but no comment as to possible 
etiology of the adenocarcinoma is contained in that 
correspondence.  Poorly differentiated adenocarcinoma of the 
esophagus was diagnosed.

In December 1995, the veteran underwent an 
esophagogastroduodenoscopy at the VA medical center in 
Asheville.  The resulting report noted that the veteran had 
by then received his chemotherapy and radiation therapy, and 
the report also indicated that these treatments appeared to 
be effective, as no obvious malignant tumors were seen.  A 
December 1995 biopsy of the gastric antrum showed chronic 
gastritis, and biopsies of the gastric body and distal 
esophagus similarly did not show the presence of 
adenocarcinoma.  Nonetheless, a CAT scan performed the 
following month again showed thickening of the wall of the 
distal esophagus, which was characterized as consistent with 
a known history of adenocarcinoma.  

In January 1996, an exploratory laparotomy was performed at 
the VA medical center in Asheville, which revealed that the 
veteran's adenocarcinoma had resulted in liver metastases.  
Liver biopsies confirmed this.  A gastrostomy tube was placed 
for nutrition.  VA follow-up treatment records noted that the 
veteran had difficulties with the tube; a February 1996 
record noted that the veteran's wife was changing the 
dressing surrounding the tube five times per day.  The 
veteran was also noted to have a yellow discharge from the 
site of the tube when the dressing was removed.  Further 
instructions to the veteran's wife were provided, and she 
verbalized understanding.  Another February 1996 record 
related that the veteran was in poor shape.

A March 1996 VA treatment record noted that the veteran's 
gastrostomy tube was malfunctioning, and he was referred to 
surgery for its removal.  A March 5, 1996 VA surgical report 
reflected that the gastrostomy tube site was closed, and that 
complications were not encountered during the surgery.  
Another March 1996 treatment record did note that the veteran 
had a voluminous amount of output from the site.  The 
veteran's Certificate of Death issued by the State of North 
Carolina noted that he died at home on March [redacted] 1996, 
ultimately as a result of adenocarcinoma of the esophagus.  
An autopsy was not performed.

In April 1996, one of the veteran's VA physicians provided a 
statement to the RO.  That physician stated that the veteran 
had an advanced form of cancer, and was thus not expected to 
live.  Nonetheless, continued the physician, the veteran's 
gastrostomy tube was malfunctioning towards the end of the 
veteran's life, and it was possible that his death was 
accidentally caused by problems related to the malfunctioning 
tube.

As a result of this statement, the RO requested further 
action from the VA medical center that treated the veteran 
for his cancer.  The RO asked whether the veteran's 
gastrostomy tube could have resulted in his demise.  In March 
1997, the Chief of Medical Services from the VA medical 
center in Asheville responded.  He stated that he reviewed 
the veteran's medical records, and the appellant's assertion 
that an improper tube caused the death of the veteran.  The 
Chief of Medical Services summarized the veteran's physical 
condition prior to his death, and noted that a gastrostomy 
tube was placed for feeding at the time of the January 1996 
surgery.  This was done, explained the doctor, because it was 
anticipated that the veteran's esophagus would be completely 
blocked by the cancer.  He continued that the operative site 
around the tube never completely healed, likely as a result 
of the advanced cancer and cachexia.  Finally, the Chief 
stated that the record does not provide any evidence or 
justification for the claim that the feeding tube caused or 
hastened the death of the veteran.  In sum, the veteran's 
advanced illness and the likelihood of gastroparesis were 
more likely explanations for the leakage around his feeding 
tube.

In April 1998, the appellant was provided a hearing before an 
RO hearing officer.  At that time she repeated her 
contentions, including the fact that the larynx, esophagus 
and trachea work together.  In addition, she testified that 
the veteran had stomach problems noted during service, 
including at the time of his separation from service, and 
that the cancer diagnosed in 1995 had its onset in some way 
during service.

I.  Service Connection

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1999), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Essentially, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(1999).  Secondly, the veteran must be diagnosed 
with a disease presumed to be the result of exposure to an 
herbicide within certain specified periods.  One of the 
diseases subject to presumptive service connection includes 
one of the various forms of respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea). 38 C.F.R. §§ 3.307, 
3.309 (e) (1999).

Service connection can also be established for residuals of 
exposure to Agent Orange by showing that a current disorder 
is in fact causally linked to such exposure.  Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 38 C.F.R. 
§ 3.303.  In Combee, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  That is, the material in the 
claims file must be evaluated to determine whether there is 
at least evidentiary equipoise as to the question of whether 
any currently diagnosed disability is related to an illness 
or injury sustained or manifested by the veteran while on 
active duty.  Combee, at 1044; 38 U.S.C.A. §§ 1113(b), 1116 
(West 1991).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

In order for the appellant to be granted service connection 
for the cause of the veteran's death, the record must contain 
medical evidence establishing that a disability which was 
incurred coincident with service in the Armed Forces or, if 
preexisting such service, was permanently aggravated therein, 
was either the principal or a contributory cause of the 
veteran's death.  A service-connected disability will be 
considered as the principal or primary cause of death when 
such disability was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (1999).

The record is clear that the veteran's death on March [redacted] 1996 
was ultimately caused by adenocarcinoma of the esophagus.  
The Board notes that adenocarcinoma of the esophagus is not a 
disease for which service connection can be presumed 
secondary to exposure to Agent Orange.  In this respect, 
adenocarcinoma is not a respiratory cancer, as defined in 
38 C.F.R. § 3.309, which defines respiratory cancer as cancer 
of the lung, bronchus, larynx, or trachea.  Further, a review 
of the detailed medical evidence in this claim reflects that 
only the appellant has linked the veteran's death from 
adenocarcinoma of the esophagus to any possible exposure to 
Agent Orange during his service in the waters off the coast 
of Vietnam.  In a similar manner, only the appellant has 
related that the veteran had gastrointestinal symptomatology 
during service that eventually culminated in his death more 
than two decades after his separation.  However, as a 
layperson, the appellant is not competent to provide a 
medical opinion, such as an opinion on medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As competent medical evidence has not been submitted that 
would establish a nexus between the veteran's adenocarcinoma 
of the esophagus to the veteran's service or to any incident 
thereof, the Board must find that this portion of the claim 
is not well grounded, and must be denied on this basis.  As 
noted above, a claim must be supported by evidence and sound 
medical principles, not just assertions, and it is the 
claimant's burden to submit evidence sufficient to establish 
a well-grounded claim.  See Epps, 126 F.3d at 1464.  As the 
duty to assist has not been triggered by evidence of a well-
grounded claim, there is no duty to assist the appellant in 
developing the record to support the claim of service 
connection for cause of death.  Id.  (there is nothing in the 
text of § 5107 to suggest that VA has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a well grounded claim.)  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice that any additional relevant evidence may 
exist which could be obtained that, if true, would well-
ground the appellant's claim of entitlement to service 
connection for cause of death.  See generally McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).

II.  38 U.S.C.A. § 1151

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  A well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 requires medical evidence that 
additional disability existed after the VA medical or 
surgical treatment in question and, also, medical evidence of 
a nexus, or link, between the additional disability, if any, 
and the VA treatment.  Cf. Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  In light of the April 1996 VA physician's 
statement, the Board finds that this claim is well grounded, 
but for the following reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under the auspices of 38 U.S.C.A. § 1151.

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  the veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b).

Applicable regulations also provide that, in determining 
whether additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA surgical treatment, the 
following considerations will apply:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of the VA surgical treatment; and

(3) Compensation is not payable for the necessary 
consequences of surgical treatment properly administered with 
the expressed or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result, or were 
intended to result, from the surgical treatment.  38 C.F.R. § 
3.358(c)(1)(2)(3).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the widow filed her claim prior to this date, 
these amendments are not applicable.

The veteran's treating VA physician stated in April 1996 that 
the veteran's death "may have been caused by problems 
related to [a] malfunction of his feeding tube."  However, 
he qualified his opinion, stating that the death was possibly 
caused, or may have been caused, by the improper feeding 
tube.  The treating physician did not provide any medical 
justification for his opinion.  Moreover, it is notable that 
the Certificate of Death did not cite feeding tube 
difficulties as the underlying cause of death, or that it 
contributed in any way to his death.  The same VA physician 
who signed that Certificate of Death provided the April 1996 
opinion.  

In contrast, the Chief of Medical Services reviewed the 
veteran's medical records, and commented specifically on the 
progress of the cancer that led to his death.  He continued 
that the drainage around the gastrostomy tube was most likely 
the result of his advanced cancer and cachexia.  Further, the 
Chief of Medical Services stated that it was speculative to 
postulate that the veteran's death was accidental due to 
problems related to the feeding tube, and that such 
speculation was not justified.  

Ultimately, the Board finds the Chief of Medical Service's 
March 1997 opinion to be more persuasive than the April 1996 
opinion from the veteran's treating physician.  In this 
respect, the March 1997 opinion provided something resembling 
supporting justification for the opinion that there was no 
relationship between the veteran's problems with his feeding 
tube and his March [redacted] 1996 death, and the record supports the 
March 1997 opinion that the veteran's cancer had advanced.

For the above reasons, the Board finds that the preponderance 
of the evidence is against this portion of the claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  

III.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

The appellant contends that she should be entitled to receive 
dependents' educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code.  With limitations, 
the term "eligible person" for educational assistance under 
Chapter 35 means a child, surviving spouse, or spouse of a 
veteran who:  died of a service- connected disability, or has 
a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 1991); 38 C.F.R. § 3.807 (1999).  Service-connected 
disability or death must have been the result of active 
military, naval, or air service.  38 C.F.R. § 3.807 (1999).

As discussed above, the veteran died on March [redacted] 1996 as the 
result of adenocarcinoma of the esophagus.  However, only the 
appellant has contended that such was either the result of 
in-service exposure to Agent Orange, or the result of 
improper treatment at the VA medical center in Asheville.  
Ultimately, however, the veteran's death was neither the 
result of a service connected disorder nor the result of 
improper VA treatment.  

Based upon an application of the preceding legal principles 
to the facts of this case, the Board concludes that the 
appellant does not meet the criteria to establish entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  Since the law is dispositive, the 
appeal must be denied.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

Service connection for cause of the veteran's death is 
denied.

Compensation for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151 is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

